MEMORANDUM **
Shanadoa Wayne Johnson appeals from the six-month sentence imposed following his guilty-plea conviction for false representation of a social security number, in violation of 42 U.S.C. § 408(a)(7)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Johnson contends that the district court imposed a proeedurally and substantively unreasonable sentence by disregarding the parsimony clause of 18 U.S.C. § 3553(a). He contends that the district court compounded this error by ordering that he serve the sentence consecutive to his state sentence. We conclude that the district court did not proeedurally err, and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.